Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition challenging respondents’ action in terminating petitioner’s employment during the probationary term. Courts will not interfere with the discretion of the appointing officers unless the termination was arbitrary and capricious, influenced by constitutionally impermissible considerations or prohibited by statute or decisional law (see, Matter of Talamo v Murphy, 38 NY2d 637, 639; Matter of Tyner v Harvey, 191 AD2d 924, 926). Nothing in the record demonstrates that respondents acted in bad faith or contrary to law in terminating petitioner’s employment. Rather, the evidence supports Supreme Court’s conclusion that petitioner’s frequent, unauthorized absences and failure to furnish proper medical documentation provided a rational basis for respondents’ action (see, Matter of Talamo v Murphy, supra, at 639).
The contention that respondents improperly terminated petitioner’s employment before petitioner had completed eight weeks of the probationary term (see, 4 NYCRR 4.5 [a]) has not been preserved for our review (see, Matter of Belgrave v Ward, 72 AD2d 898). (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J. — Article 78.) Present — Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.